84871: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20638: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84871


Short Caption:KIEREN, JR. VS. STATECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 21OC001771BClassification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDennis Keith Kieren, Jr.
					In Proper Person
				


RespondentCharles DanielsKayla Dianna Dorame
							(Former)
						
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentRandall GillmerKayla Dianna Dorame
							(Former)
						
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentThe State of NevadaKayla Dianna Dorame
							(Former)
						
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory L. Zunino
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


06/15/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


06/15/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-19064




06/15/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-19066




06/23/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-19998




06/30/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-20638




06/30/2022Notice/IncomingFiled Appellant's Proper Person Notice and Motion for Order for Clerk to Provide Appellant a Copy of the Appendix to the Record on Appeal and Updated District Court Case Summary SCR Rule 44. (SC)22-20658




06/30/2022Order/ProceduralFiled Order. This court takes no action in regard to appellant's motion filed on June 30, 2022. (SC)22-20753




07/06/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-21294




07/18/2022Notice/IncomingFiled Respondent's Notice of Appearance and Substitution of Counsel. Gregory L. Zunino in place of Kayla D. Dorame. (SC)22-22518




07/25/2022RemittiturIssued Remittitur. (SC)22-23241




07/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View